Citation Nr: 1119696	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for gout with degenerative joint disease, bilateral knees with chondromalacia, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals, fistula in ano.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to January 1978 and from January 1978 to May 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the 20 percent rating for history of gout with degenerative joint disease, bilateral knees with chondromalacia, the 10 percent evaluation for hypertension, and the noncompensable evaluation for residuals, fistula in ano.

The issue of entitlement to an increased rating for fistula in ano; and gout with degenerative joint disease, bilateral knees with chondromalacia are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diastolic blood pressure readings have been predominantly 100 or less and systolic readings have been predominantly well below 200.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).


The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a September 2005 letter, issued prior to the initial adjudication of the claims, the RO or AMC notified the Veteran of the evidence needed to substantiate his claims for increased ratings.  The letter told the Veteran that he could substantiate the claims with evidence that the disabilities had worsened.  They satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claims in September 2006 and August 2008 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

There was a timing deficiency in that the September 2006 and August 2008 letters were sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in supplemental statements of the case issued in July 2007 and October 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided proper VA examinations in October 2005 and May 2007 for his hypertension and residuals of fistula in ano, and he has not claimed that his disability has increased in severity since the May 2007 examination.  

In this regard, the Board notes that the Veteran's representative, in an April 2011 Written Brief wrote that "The Claims Record herein reveals that...the Veteran contends that his above cited service-connected conditions have worsened immensely...since the last examination."   The claims folder; however, contains no statements from the Veteran reporting a worsening in his disabilities since the last examination.  

The Veteran's only communication since the last examination consists of his VA Form 9, dated in March 2007 (prior to the last examination) but received in May 2007 (after the last examination).  In that statement he made no reference to a worsening of his disabilities.  The Veteran did state that "the injury or illness I sustained while on active duty was not evaluated fairly, due to my condition and by the doctor progress, not in my medical records."  To the extent this statement can be read as challenging the adequacy of the VA examinations, it does not report any specific inadequacy, and the Board is unable to discern such flaws in the examination report.  

The May 2007 VA examination report contain the findings necessary to rate the Veteran's hypertension.  While the claims file was not reviewed, the examiners considered an accurate history.  Moreover, hypertension is rated on the basis of blood pressure readings.  For disabilities rated on the bases of scientific studies or measurements, the absence of a claims folder does not render the examination unreliable.  Mariano v. Principi, 17 Vet. App. 305, 311-2 (2003).  Hence, the examination is adequate and new examinations are not required.  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time does not trigger the duty to provide a new examination; rather there must be evidence of a change in the disability).

Accordingly, VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C. § 5110.  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Hypertension

The Rating Schedule provides that a 10 percent evaluation is warranted if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or if there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101 (2008).

During the pendency of this appeal, a change was made to the criteria used to evaluate disabilities evaluating hypertension.  See 71 Fed. Reg. 52,457-52,460 (Sept. 6, 2006).  This change added a Note (3) to the criteria at DC 7101 that directed that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  As service connection has not been granted for heart disease, and the most recent examination includes a finding that the Veteran does not have hypertensive heart disease; the amendment to the regulations has no impact in this case.  See 38 C.F.R. § 4.104, DC 7101 (2010).

The medical evidence of record does not show that the Veteran has had diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more to warrant a higher rating of 20 percent under Diagnostic Code 7101.  Indeed the record contains no reports of diastolic readings in excess of 100 or diastolic readings in excess of 154.

On VA examination in October 2005, the Veteran's blood pressure readings were 154/90, 150/91 and 151/100.  He was diagnosed with hypertensive vascular disease.  On VA examination in May 2007, the Veteran reported that he required continuous medication to control his hypertension, and that he experienced fatigue, weakness, nausea and nocturia.  Hypertensive cardiovascular examination and hypertensive pulmonary examination were normal.  The Veteran had blood pressure readings of 136/86, 154/90, 150/91 and 150/100.  He was diagnosed with hypertension, and the examiner noted that hypertensive heart disease was not present.  Moreover, outpatient treatment records from the VA Medical Center in Fayetteville, North Carolina show that the Veteran's blood pressure readings have consistently been well below what would be needed to warrant a rating higher than 10 percent under Diagnostic Code 7101.

Accordingly, the Board finds that as the evidence does not show that the Veteran has had blood pressure readings showing diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more, a rating in excess of 10 percent for the Veteran's hypertension is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

The Board finds that for the period beginning August 23, 2005 and ending May 3, 2007, a compensable rating for the Veteran's residuals of fistula in ano is not warranted.  As noted above, during the Veteran's October 2005 VA examination, given in response to his claim, the Veteran was noted to have control of his bowel and there was no evidence of fecal leakage, and there is no other evidence of record, VA or private, of leakage or impaired sphincter control for that period.

However, the Board finds that for the period beginning May 3, 2007, a 30 percent rating is warranted for the Veteran's residuals of fistula in ano.  Although the May 2007 examiner found that the Veteran's sphincter was not impaired, the Veteran reported frequent involuntary bowel movements and fecal leakage (stool in clothes), necessitating wearing a pad.  Furthermore, the examiner diagnosed an anal fistula.  The Veteran is competent to report the symptoms of his disability, and the Board finds no reason why his reports should not be deemed credible.  Therefore, the Board finds that for the period beginning May 3, 2007, the Veteran's disability more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 7332.  

The Board has also considered whether there is any other diagnostic code upon which a higher or separate evaluation would be warranted but has found none.  In this regard, the Board notes that although the Veteran was shown on examination to have hemorrhoids, the Veteran has not claimed service connection for that disability.  Furthermore, there is no evidence of prolapsed of the rectum or stricture of the rectum and anus and therefore, Diagnostic Codes 7333 and 7334 are not for application.

The Board also notes that although the Veteran has been noted on examination to have scars in the anal area, the scars have not been shown during the period on appeal to be unstable or painful; deep and covering an area of at least 6 square inches, but less than 12 square inches; or superficial and covering an area of 144 square inches or greater; a separate rating under Diagnostic Codes 7800-7805 is also not warranted.  

The Board also notes that, effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id.  The Veteran's claim was received prior to this date and the Board has not received a request from the Veteran to be rated under the revised criteria.  Hence, those rating criteria do not need to be addressed at this time.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this case, the Veteran's disabilities are manifested by symptoms that are contemplated by the rating criteria.  Accordingly, further consideration of an extraschedular rating for hypertension or residuals of fistula in ano is not warranted.
Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability, and there has been no allegation or evidence of unemployability during the appeal period.  The May 2007 examination reports show that the Veteran was not working, but that this was due to retirement and that his retirement was due to age or the duration of work.  There have been no reports that he was not working due to the effects of his service connected disability.  Further consideration of entitlement to TDIU is, therefore, not required.



ORDER

An increased rating for hypertension is denied.


REMAND

The most recent VA examination in connection with the Veteran's service-connected gout with degenerative joint disease, bilateral knees was conducted in May 2007.   The Veteran reported pain in both knees and swelling in the right knee.  He also reported that he used a right knee brace, a cane and crutches for walking.  He was only able to stand for 15-30 minutes and that he was unable to walk more than a few yards.  

The examiner noted that there was evidence of pain, stiffness, weakness, giving way and instability of both knees.  He also noted that the Veteran complained of dislocation or subluxation several times a week on the right side.  However, he did not provide an opinion or findings as to the severity of the Veteran's reported instability.  The Veteran would be entitled to a higher or additional rating for his bilateral knee disability if there was evidence of lateral instability or subluxation.  See 38 C.F.R. § 4.71a, DC 5257 (2009).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  The May 2007 VA examination lacks sufficient detail to rate the Veteran's disability and a new examination is warranted.

Diagnostic Code 7335 provides that fistula in ano is as impairment of sphincter control under Diagnostic Code 7332, which provides a noncompensable evaluation for impairment of sphincter control that is healed or slight without leakage; a 10 percent rating for constant slight, or occasional moderate leakage; and a 30 percent rating for impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad.

On VA examination in May 2007, the Veteran claimed that he continued to have leakage because he noticed scant amounts of stool in his clothing.  It was also reported that there was fecal incontinence in the form of frequent involuntary bowel movements, and moderate fecal leakage requiring the use of pads.  The examiner noted; however, that there was no anorectal fistula and no anal or rectal stricture present.  He also noted that the Veteran's sphincter was not impaired and that there was no rectal prolapse.  The pertinent diagnosis was resolved rectal abscesses and an anal fistula.  

It is unclear form the examination report whether the reported moderate fecal leakage, the use of pads and uncontrolled bowel movements was present as a residual of the anal fistula, inasmuch as the examiner reported largely normal examination findings.  The Board cannot substitute its medical judgment for that of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The appellant is advised that it these examinations are necessary to evaluate his claims, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service connected gout with degenerative joint disease, bilateral knees.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should report the ranges of right and left knee flexion and extension in degrees.  The examiner should determine whether the right and left knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

A complete rationale should be given for all opinions and conclusions expressed.

2.  The Veteran should be provided a new examination to evaluate the residuals of the anal fistula.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should note whether there is impaired sphincter control, leakage (and its severity), or uncontrolled bowel movements (and their frequency); and whether the disability requires use of a pad.

3.  If any benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


